Citation Nr: 1603006	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to May 1972

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2010 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which previously had jurisdiction over the claim.  Thereafter, jurisdiction was transferred to the RO in Atlanta, Georgia.   

A video hearing was held in November 2015 by the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2010 rating decision granted service connection for a bilateral hearing loss disability, rated as non-compensable, effective September 9, 2009.  The Veteran contends that he is entitled to a compensable rating.  A VA examination was scheduled to assess the severity of the Veteran's hearing loss disability in April 2015; however the Veteran did not appear for this examination.  At a November 2015 Board video hearing the Veteran stated that he did not show for the April 2015 examination because the notice was sent to an incorrect address.  A letter informing the Veteran of his April 2015 examination is not associated with the claims file; therefore it is unclear if the Veteran was properly notified of the examination.  The Board finds the Veteran had good cause for failing to show for his April 2015 VA examination and therefore a new examination must be scheduled.      

Following the November 2015 Board hearing the Veteran provided a December 2015 private audiological examination.  The examination did provide audiological findings, but did not discuss the functional impairment caused by the Veteran's hearing loss.  An important component of an increased rating analysis is consideration of the Veteran's level of functional impairment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore the private medical opinion alone is inadequate for rating purposes.    

Thus, as good cause was shown for failure to appear for the previously scheduled VA examination and the December 2015 private examination is inadequate, in order to fairly and accurately decide the Veteran's claim the Board must remand the claim for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss disability.  The claims file and copies of all pertinent records must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

The examiner should provide a description of the effects of the Veteran's hearing loss disability on his ability to function.  

2.  Then, readjudicate the claim.  If the benefit sought on appeal is denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




